UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1721



ASRAT TADESSA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION      SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-680-915)


Submitted:   March 18, 2003                 Decided:   April 17, 2003


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mikre Michael Ayele, Arlington, Virginia, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Allen W. Hausman, Senior
Litigation Counsel, Daniel E. Goldman, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Asrat Tadessa, a native and citizen of Ethiopia, appeals the

decision of the Board of Immigration Appeals (Board) denying her

motion   to   reconsider   its   ruling   dismissing   the   appeal   in

deportation proceedings.     The immigration judge had denied her

application for asylum and withholding of deportation, and the

Board was not persuaded to reconsider. We have reviewed the record

and the Board’s order and find that the Board did not abuse its

discretion in denying the motion to reconsider. 8 C.F.R. § 3.2(a),

(b)(1) (2002).    We accordingly deny the petition for review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                       PETITION DENIED




                                   2